Title: Joseph C. Cabell to James Madison, 28 April 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington.
                                
                                 28 April. 1828.
                            
                        
                        
                        Your favor of 27th ult, went first to Williamsburg, & has been forwarded to me at this place. I have
                            deferred my answer, under the hope that every succeeding week would terminate my stay in this City, and from a belief that
                            I could make a more satisfactory reply, after seeing the papers in the possession of Mr. Johnson. But my business may drag
                            on still for some weeks, and I now write in order to guard against the appearance of inattention. Mr. Johnson, Genl.
                            Cocke, & myself, agreed last winter, that the circumstances accompanying the nomination of Doct: Jones,
                            demonstrated the inexpediency of informal appointments by circular: and we determined to abandon the practice altogether;
                            and altho’ the inducement of pursuing the same course in regard to Mr. Ritchie is very strong, yet, upon the whole, I
                            would rather not vote for a recurrence to it even in this case. I shall see the papers in the possession of Mr. Johnson in
                            the course of next month, and should I then be convinced that there is cause to act informally I will immediately write to
                            you. I still hope that your letter to Mr. Brougham will effect the desired arrangement as to Mr. Long. You will have
                            perceived that Doctor Jones is now superintendent of the Patent office. I have had some conversation with him relative to
                            his late nomination before our Board, which I will communicate at the meeting in July. I did not enquire, nor did he
                            inform me whether his appointment here would be a bar to his acceptance of a professorship in the University. I shall be
                            unavoidably detained in the lower country till the middle of June. I was drawn to this place by urgent letters from Mr.
                            Wirt, and am remaining here by his particular advice, to attend personally to the claim of my wife & family under
                            the Ghent Treaty. I have sometimes been in almost perfect despair, except as to a small part of the claim, and even now, I
                            can make no confident calculations. My impression now is, however, that we shall defeat the southern monopolists, and get
                            our claims allowed. It is now going on six weeks since my arrival in the City. Congress will probably sit till June. I am,
                            dear Sir, very respectfully & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    